Citation Nr: 0631009	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-26 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado




THE ISSUE

Entitlement to benefits, including a monetary allowance as a 
child of a Vietnam veteran born with spina bifida.




ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is the natural born daughter of a veteran who 
served from July 1964 to July 1966, including service in 
Vietnam during the Vietnam War.  This matter is before the 
Board of Veterans' Appeals (Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Denver, Colorado, (the agency of original 
jurisdiction (AOJ)).  In August 2003 the appellant requested 
a hearing before a member of the Board at the Baltimore RO.  
She was advised that the Baltimore RO does not offer Travel 
Board hearings, and that she could opt for a Central Office 
Hearing (in Washington, D.C.) if she wished.  She did not 
reply.  In November 2004, the case was remanded for further 
development.  


FINDINGS OF FACT

The appellant does not have a form of spina bifida other than 
spina bifida occulta.  


CONCLUSION OF LAW

The appellant is not entitled to benefits as a child of a 
Vietnam veteran born with spina bifida.  38 U.S.C.A. §§ 1805, 
5107(b) (West 2002 & Supp. 2005); 38 C.F.R. § 3.814 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable AOJ decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The appellant has been advised of VA's duties to notify and 
assist in the development of his claims.  A January 2002 
letter from the RO explained what the evidence needed to show 
to substantiate the claim.  It also explained that VA would 
make reasonable efforts to help her obtain evidence necessary 
to support her claim, including medical records, employment 
records or records from other federal agencies but that it 
was ultimately her responsibility to ensure that records were 
received by VA.  While this letter did not advise the 
appellant verbatim to submit everything she had pertinent to 
her claim, it explained the type of evidence necessary to 
substantiate her claim and asked her to submit any such 
evidence.  This was equivalent to advising her to submit 
everything in her possession pertinent to the claim.  The 
April 2002 rating decision, a June 2003 statement of the case 
(SOC) and a July 2006 supplemental SOC provided the text of 
other applicable regulations and explained what the evidence 
showed and why the claim was denied.   A March 2005 letter 
provided notice regarding the effective date of any potential 
award (See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006)).  
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letters and the SOC and SSOC and to supplement the 
record after notice was given.  She is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding VA's duty to assist, the RO has obtained available 
medical evidence.  The appellant has not specifically 
identified any additional evidence pertinent to this claim.  
The Board has considered whether a VA examination is 
necessary, and has determined that one is not, as there is no 
competent evidence that the appellant has a form of spina 
bifida other than spina bifida occulta, and ample medical 
evidence that what she has is spina bifida occulta.  VA's 
assistance obligations are met.  The appellant is not 
prejudiced by the Board's proceeding with its review. 

II.  Factual Background

The veteran's DD 214 shows active duty in the Army from July 
1964 to July 1966, including service in the Republic of 
Vietnam during the Vietnam War.  The Appellant's April 1967 
birth certificate shows that she is a daughter of the 
veteran.  

Private medical records from 1998 to 2004 show that the 
veteran has had a significant chronic low back disability 
requiring multiple surgeries.  A March 1998 lumbosacral spine 
X-ray shows a diagnosis of spina bifida occulta.  A September 
2000 MRI showed Grade I anterolisthesis of the body of L5 
with respect to S1 with associated disc bulge and bilateral 
neural foraminal stenosis, and probable pars defects.  A 
subsequent October 2000 letter from Dr. S showed that he had 
examined the appellant and reviewed the MRI, and determined 
that the appellant appeared to have a congenital malformation 
of the posterior elements of L5-S1.  

In January 2001, the appellant underwent bilateral L5 
laminectomies and an L5-S1 posterior spinal fusion at Union 
Memorial Hospital.  The surgery was undertaken to address her 
symptomatic L5-S1 isthmic spondylolisthesis with classic L5 
radiculopathy by decompressing the spinal canal and fusing 
the spine.  The surgeon noted that the spinal arch of L5 
demonstrated spina bifida occulta in the midline and the arch 
was grossly loose consistent with isthmic spondylolisthesis.  
The day after the surgery both the occupational and physical 
therapy departments at the hospital noted that the 
appellant's medical history included "spina bifida."  
August 2001 CT and lumbar myelogram testing produced a 
diagnostic impression of status post rod and pedicle screws 
fusing L5-S1.  The lateral L5-S1 bony fusion did not appear 
to be solid.  Compression of the left and right L5 roots in 
the neural foramen by the Grade 1 retrolisthesis S1 on L5 was 
noted.  A subsequent August 2001 letter from the appellant's 
treating physician, Dr. A, recommended further surgery to 
correct the non-fusion of the lumbosacral junction.  A 
January 2004 medical examination by a Maryland disability 
examiner, Dr. C, in relation to appellant's potential 
eligibility for benefits administered by the Social Security 
Administration showed that the her chief complaint was a 
diagnosis of spina bifida with status post low back fusion x 
2 with residuals of back pain.  The diagnostic impression was 
that the appellant presented with chronic low back pain with 
SI joint tenderness, limited trunk forward flexion and 
discomfort on prolonged sitting.  

In a September 2003 statement, the appellant indicated that 
she had had problems due to spina bifida since she was a very 
young child.  At that time she experienced urinary and other 
spina bifida related symptoms, but the doctors did not 
suspect spina bifida so she was not tested for it and the 
disorder was not diagnosed until she was 17.  Her biological 
sister also had spina bifida diagnosed.  She noted that her 
physician did not believe in the Vietnam conflict or its 
residuals so 11 years after his formal diagnosis he chose to 
label her condition as "spina bifida occulta."



III.  Analysis

VA shall pay a monthly allowance, based upon the level of 
disability, to or for a child who has been determined to be 
suffering from spina bifida and who is a child of a Vietnam 
veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a).  
"Spina bifida" means any form and manifestation of spina 
bifida except spina bifida occulta.  38 U.S.C.A. § 1802; 38 
C.F.R. § 3.814(c)(3).  The Board notes that spina bifida is 
the only birth defect that warrants the award of monetary 
benefits based on the herbicide exposure of the veteran as a 
father of that child.  Jones v. Principi, 16 Vet. App. 219 
(2002).

The term "Vietnam veteran" means a person who performed 
active military service in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975, to include service in the waters offshore and service 
in other locations, if the conditions of service involved 
duty or visitation in the Republic of Vietnam.  38 C.F.R. § 
3.814(c)(1).

When all of the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a fair preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The veteran's DD 214 establishes that he is a Vietnam 
veteran, and the appellant's birth certificate establishes 
that she is the veteran's child.  However, there is no 
objective medical evidence that the appellant suffers from a 
form or manifestation of spina bifida other than spina bifida 
occulta.  The March 1998 lumbosacral spine X-ray specifically 
showed a diagnostic impression of spina bifida occulta and 
the January 2001 surgical report specifically noted that the 
spinal arch of L5 demonstrated spina bifida occulta in the 
midline.  January 2001 occupational and physical therapy 
reports did note a history of "spina bifida."  However, 
this notation gives no indication that it is based on any 
objective findings and does not indicate the type of spina 
bifida.  

While the appellant alleges that she has a form of spina 
bifida other than spina bifida occulta, because she is a 
layperson her allegations are not competent evidence of a 
medical diagnosis.  "Where the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required."  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Given the lack of any competent 
(medical) evidence that the appellant suffers from a form or 
manifestation of spina bifida other than spina bifida occulta 
and given the extent of the affirmative evidence that what 
she has is, indeed, spina bifida occulta, the preponderance 
of the evidence is against this claim.  Hence, it must be 
denied.  


ORDER

The appeal to establish the appellant's entitlement to a 
monetary allowance, as a child of a Vietnam veteran born with 
spina bifida, is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


